DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 1-3 and 5-24 are pending. Claim 4 is cancelled. Claim 14-24 are withdrawn. Claims 1-3 and 5-13 are under consideration in this action.

Election/Restrictions
Applicant’s election of Group I (claims 1-13) in the reply filed on February 11, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Although claim 14 has been amended, it is noted that claim 14 and its dependents remain independent or distinct for the reasons set forth in the Restriction Requirement of 12/11/2020.
Claims 14-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 11, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 7, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to claim 2, the claim is drawn to a soluble zinc polyphosphate complex having the property of reduced solubility in water at a first condition of 37oC and a pH of about 7.4 in the presence of 1% by weight Bovine Serum Albumin protein when compared with a second condition of 25oC and a pH of 5.4 in the absence of protein, the reduction in solubility being sufficient to allow a desired amount of the soluble zinc polyphosphate complex in a saturated solution at the second condition to precipitate from the saturated solution at the first condition.
Applicants fail to describe a representative number of soluble zinc polyphosphate complexes having the property recited in claim 2. The Applicants appear to only describe one example having this property (Examples 7-8 in the instant Specification) using a combination of zinc lactate and sodium hexametaphosphate.  Furthermore, the Applicants fail to describe structural features common to members of the claimed genus of combinations of organic zinc salts and long chain polyphosphates that are able to form soluble zinc polyphosphate complexes having the property recited in claim 2. Furthermore, given the lack of description of the necessary elements essential for soluble zinc polyphosphate complexes having the property of claim 2, it remains unclear what features (e.g. specific organic zinc salts, length of the polyphosphate chain, etc.) identify combinations of organic zinc salts and long chain polyphosphates 
With regards to claim 7, the claim is drawn to soluble zinc polyphosphate complexes having the property of forming precipitates at 20oC and a pH of precipitation in the absence of protein, wherein the pH of precipitation is a pH within the range of about 7.1 to about 7.8.
The Applicants fail to describe a representative number of combinations of organic zinc salts and long chain polyphosphates that are able to form soluble zinc polyphosphate complexes having the property recited in claim 7. The Applicants appear to only describe one example having this property (Example 9 in the instant Specification) using a combination of zinc lactate and sodium hexametaphosphate.  Furthermore, the Applicants fail to describe structural features common to members of the claimed genus of combinations of organic zinc salts and long chain polyphosphates that are able to form soluble zinc polyphosphate complexes having the property recited in claim 7. Furthermore, given the lack of description of the necessary elements essential for soluble zinc polyphosphate complexes having the property of claim 7, it remains unclear what features (e.g. specific organic zinc salts, length of the polyphosphate chain, etc.) identify combination of organic zinc salts and long chain polyphosphates capable of such activity.  Since the genus of soluble zinc polyphosphate complexes having the property of claim 7 has not been described by specific structural features, the specification fails to provide an adequate written description to support the breadth of the claims.  
With regards to claim 8, the claim is drawn to zinc polyphosphate complexes that are insoluble at 20oC at a pH below 7 in the presence of salivary proteins. 
The Applicants fail to describe a representative number of combinations of organic zinc salts and long chain polyphosphates that are able to form soluble zinc polyphosphate complexes having the property recited in claim 8.  The Applicants only describe that the aqueous zinc polyphosphate complexes of the present disclosure can have the property of claim 8 (Spec. para.0020), and that when zinc citrate mixed with sodium hexametaphosphate in a ratio greater than 1Zn:6P and less than 1Zn:55P, the resulting 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the reduction in solubility being sufficient to allow a desired amount of the soluble zinc polyphosphate complex in a saturated solution at the second condition to precipitate from the saturated solution at the first condition.” The phrase “desired amount” is a subjective amount having no objectively set boundaries. Thus, it is unclear what amounts of reduction in solubility are and are not encompassed by the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yam (US 6,015,547; published Jan. 18, 2000), Prencipe et al. (Prencipe) (US 5,000,944; published Mar. 19, 1991), Percival et al. (Percival) (US 2013/0171224 A1; US 2013/0171224 A1; published July 4, 2013), and Ryan et al. (Ryan) (US 4,663,154; published May 5, 1987).

an organic zinc salt comprising zinc citrate;
a plurality of long chain polyphosphates having 6 or more phosphate polymer units; and
wherein the organic zinc salt and long chain polyphosphates are mixed in amounts that provide a phosphorus to zinc mole ratio of 15:1 to about 55:1.

Yam discloses a storage stable aqueous solution or aqueous gel of zinc ions in the presence of bicarbonate ions. The solution comprises: (a) a source of zinc ion, (b) a source of a stabilizing anion which can stabilize soluble zinc and bicarbonate and/or carbonate in solution; (c) a source of bicarbonate ion; and (d) a solvent therefore. The solvent comprises a major proportion of water (abstract). 
Yam in general discloses topically applied personal care products, such as mouthwashes and breath fresheners (col.1, lines 16-33; col.9, ln.44-col.10, ln.20). The compositions may be in the form of aqueous solutions (col.3, lines 4-7). Yam’s compositions may further include antimicrobial agents (col.8, lines 57-58; col.10, ln.10-12).
The zinc source can be selected from commonly available compounds, preferably as zinc citrate (col.6, lines 36-53). The stabilizing anions suitable in this invention include non-organic phosphates such as di-, tri-, and higher polyphosphates, which are added as the alkali metal salts (col.6, line 66 to col.7, line 3). The ratio of molar equivalents of stabilizing anion to equivalents of zinc ion exceed 1.2:1 in the aqueous phase (col.7, lines 50-55). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

Yam does not appear to explicitly disclose the use of sodium hexametaphosphate to form the soluble zinc polyphosphate complex. Prencipe, Percival, and Ryan are relied upon for this disclosure. Their teachings are set forth herein below.

Prencipe discloses that it has been found that when a zinc salt is dissolved in an aqueous polyphosphate solution (i.e. containing water) such as sodium hexametaphosphate (contains 21 phosphate units), it forms a zinc-polyphosphate complex (1 zinc atom and 21 phosphate atoms) which is at least 50% water soluble and up to 100% water soluble, so that the astringency of the zinc is drastically reduced (col.3, lines 14-26). Prencipe’s complexes discussed above are intended to be included into oral products, such as mouthwashes (abstract; col.1, ln.5-8). Prencipe further discloses that their zinc compounds have low astringency, antitartar, and deodorant properties (col.1, lines 3-6; col.2, lines 29-32).
Percival discloses that polyphosphates (e.g. sodium hexametaphosphate) are considered to be weak antimicrobials and potent microbial sensitizing agents. Percival discloses that the polyphosphate are permeating agents which will enhance the uptake of antimicrobials by the microbes and will therefore enhance the efficacy of the antimicrobials (abstract; para.0001, 0008, 0012, 0013).
Ryan discloses oral compositions, such as mouthwashes, which are effective against plaque/gingivitis and mouth odor (abstract). Ryan discloses that plaque is composed of bacteria and their extracellular by-products that together form a film on tooth surfaces. Bacteria are also involved in the formation of bad breath. Antimicrobials have been shown to be able to kill bacteria in the oral cavity thereby reducing the level of plaque formed and mouth odor (col.1, ln.39-44).

As discussed above, Yam discloses aqueous compositions, such as mouthwashes, comprising a zinc source (e.g. zinc citrate) and a stabilizing anion (e.g. higher polyphosphates, which is added as the alkali metal salt), wherein the ratio of molar equivalents of stabilizing anion to equivalents of zinc ion exceed 1.2:1 in the aqueous phase. In light of Prencipe’s disclosure that sodium hexametaphosphate is known to be used in mouthwash formulations, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Yam with the teachings of Prencipe, and use Prencipe’s sodium hexametaphosphate as the stabilizing anion in Yam’s mouthwash formulations. One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as sodium hexametaphosphate is an alkali metal salt of a higher polyphosphate that is known to be suitable for use in aqueous mouthwash formulations. 

Further regarding the ratio of molar equivalents of stabilizing anion to equivalents of zinc ion in the aqueous phase, as discussed above, Yam discloses that the ratio of molar equivalents of stabilizing anion to equivalents of zinc ion exceeds 1.2:1 in the aqueous phase. Furthermore, as discussed above, an additional motivation for using sodium hexametaphosphate as the stabilizing anion in the mouthwash formulation of the combined teachings of the cited prior art references was because Yam’s mouthwash formulation may further include antimicrobial agents, and Percival discloses that sodium hexametaphosphate is known to be a permeating agent, which will enhance the uptake of antimicrobials by the microbes, thus enhancing the efficacy of the antimicrobial agents included in the mouthwash formulation. Thus, in light of this additional function, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to optimize the amount of sodium hexametaphosphate incorporated into the mouthwash formulation with the range disclosed by Yam based on factors such as, the amount of antimicrobial agent incorporated into the product, in order to obtain the optimal uptake of the antimicrobials by the microbes in the oral cavity, and in order to obtain the optimized stabilization. Note MPEP 2144.05(II)(A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Furthermore, as evidenced by Prencipe, when a zinc salt and sodium hexametaphosphate is dissolved in aqueous solution, a zinc-polyphosphate complex (1 zinc atom and 21 phosphate atoms) which is suitable for use in mouthwash products and has deodorizing properties, is known to be formed. 
With regards to the functional characteristics recited in the instant claims 2, 7, and 8, as evidenced by the instant Specification (e.g., Examples 7-9, 27-32, and 44 and paragraph 0075), these claimed functional characteristics appear to inherent to the zinc polyphosphate complexes made by mixing an organic zinc salt and sodium hexametaphosphate in amounts that provide a phosphorus to zinc mole ratio within the range recited in the instant claim 1. Because the combined teachings of the cited prior art references as discussed above are fairly suggestive of a zinc polyphosphate made of zinc citrate (an organic zinc salt) and sodium hexametaphosphate in an amount that provides a phosphorus to zinc mole ratio overlapping with the range recited in the instant claim 1, absent evidence to the contrary, the zinc polyphosphate of the combined teachings of the cited prior art references discussed above will also have the functional characteristics recited in the instant claims 2, 7, and 8.
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lewus et al. (Lewus) (US 2013/0230469 A1; published Sept. 5, 2013) and Prencipe et al. (Prencipe) (US 5,000,944; published Mar. 19, 1991).
Applicant’s claims are set forth above and incorporated herein.

Lewus discloses a mouthwash comprising an aqueous solution of an effective amount of an orally acceptable soluble zinc salt together with an effective amount of preservative, which are stable and effective (abstract; para.0004). The compositions are effective upon application to the oral cavity to, for 
In an embodiment, the zinc salt is zinc citrate or zinc citrate trihydrate (para.0004, 0015-0017). The zinc salt is dissolved in the aqueous solution and present from 0.05-2 wt.%, e.g., 0.1-1 wt.% (para.0018). 
In an embodiment, the composition further comprises an anti-calculus agent, such as sodium hexametaphosphate, in an amount of from 0.1-3 wt.% (para.0024). 
Water is present in the oral composition of the invention, and should be deionized and free of or organic impurities. Water commonly makes up the balance of the composition and includes 10-90 wt.% of the oral composition (para.0095). 
Lewus discloses that the composition is obtained or obtainable by combining all of the ingredients (para.0054). 

With regards to the amount of zinc citrate and sodium hexametaphosphate in Lewus’s aqueous solution, as discussed above, Lewus discloses that the zinc citrate may be present in the aqueous solution in an amount ranging from 0.1-1 wt.%, and the sodium hexametaphosphate may be present in the aqueous solution in an amount ranging from 0.1-3 wt.%. In the case of a 100 g aqueous solution, when zinc citrate is present in an amount of about 0.21 wt.% (about 0.21 g) zinc citrate and about 2.05 wt.% (about 2.05 g) of sodium hexametaphosphate, the solution would have a phosphorus to zinc mole ratio of about 20:1 (see, for example, instant Specification’s Example 21).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Prencipe are set forth above and incorporated herein. As evidenced by Prencipe, when a zinc salt and sodium hexametaphosphate is dissolved in aqueous solution, a zinc-polyphosphate complex (1 zinc atom and 21 phosphate atoms) which is suitable for use in mouthwash formulations, is known to be formed. Because Lewus, as discussed above, combines the aforementioned zinc citrate and sodium hexametaphosphate in an aqueous solvent, forming an aqueous solution, in ratios overlapping with the range recited in the instant claim 1, absent evidence to the contrary, a soluble zinc polyphosphate complex will be formed in the composition.
With regards to the functional characteristics recited in the instant claims 2, 7, and 8, as evidenced by the instant Specification (e.g., Examples 7-9, 27-32, and 44 and paragraph 0075), these claimed functional characteristics appear to be inherent to the zinc polyphosphate complexes made by mixing an organic zinc salt and sodium hexametaphosphate in amounts that provide a phosphorus to zinc mole ratio within the range recited in the instant claim 1. Because Lewus is fairly suggestive of a zinc polyphosphate made of zinc citrate (an organic zinc salt) and sodium hexametaphosphate in an amount that provide a phosphorus to zinc mole ratio overlapping with the range recited in the instant claim 1, absent evidence to the contrary, the zinc polyphosphate of Lewus will also have the functional characteristics recited in the instant claims 2, 7, and 8.
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the teachings of the prior art reference is fairly suggestive of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 5-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 6, 9, and 10 of copending Application No. 15/539,725 (Copending 725). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim substantially similar soluble zinc polyphosphate complexes made by combining zinc citrate, sodium hexametaphosphate, and water in amounts that provide overlapping phosphorus to zinc mole ratio. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 and 5-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over (i) claims 1 and 8 of copending Application No. 15/533,756 (Copending 756); (ii) claims 1, 6, 9, and 10 of copending Application No. 15/539,748 (Copending 748); (iii) claims 1, 8, and 9 of copending Application No. 15/538,330 (Copending 330), and (iv) claim 1 of copending Application No. 15/539,437 (Copending 437), further in view of Yam (US 6,015,547; published Jan. 18, 2000) and Prencipe et al. (Prencipe) (US 5,000,944; published Mar. 19, 1991).
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim substantially similar soluble zinc polyphosphate complexes made by combining zinc citrate, sodium hexametaphosphate, and water in amounts that provide overlapping phosphorus to zinc mole ratio. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
The primary difference between the instant claims and the cited claims of Copending 756, Copending 748, Copending 330, and Copending 437 is that the zinc salt used in Copending 756, Copending 748, and Copending 330 is zinc chloride, and the zinc salt used in Copending 437 is zinc lactate, whereas the zinc salt used in the instant claims is zinc citrate. Prencipe and Yam are relied upon for this disclosure. Their teachings are set forth above and incorporated herein. 
As discussed above, Prencipe discloses a soluble zinc polyphosphate complex that reads on the complex of the instant claims is able to be made with organic zinc salts (e.g. zinc acetate) and inorganic zinc salts (e.g. zinc chloride) (col.3, ln.14-16). Yam discloses that zinc citrate is a salt that is suitable for use in personal care compositions, such as mouthwash, deodorants, and antiperspirants, and suitable for use with polyphosphates (col.1, ln.20-25). Thus, one of ordinary skill in the art would have had found it prima facie obvious before the effective filing date of the instant invention to combine the cited claims of Copending 756/Copending 748/Copending330/Copending 437 with the teachings of Prencipe and Yam and try using zinc citrate in lieu of the zinc lactate or zinc chloride in the aforementioned Copending applications, as Prencipe discloses them as functionally equivalent in forming the soluble zinc polyphosphate complex, and Yam discloses zinc citrate as a zinc salt that is acceptable for use in oral and topically applied products (e.g., mouthwashes, deodorants, and antiperspirants).
provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. However, it is noted that a Notice of Allowance has been issued for Copending 437.

Claim 1-3 and 5-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,350,151 B2 (USPN 151) further in view of Yam (US 6,015,547; published Jan. 18, 2000) and Prencipe et al. (Prencipe) (US 5,000,944; published Mar. 19, 1991). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim substantially similar soluble zinc polyphosphate complexes made by combining zinc citrate, sodium hexametaphosphate, and water in amounts that provide overlapping phosphorus to zinc mole ratio. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
The primary difference between the instant claims and the cited claims of USPN 151 is that the organic zinc salt used in USPN 151 is zinc lactate, whereas the zinc salt used in the instant claims is zinc citrate. Prencipe and Yam are relied upon for this disclosure. Their teachings are set forth above and incorporated herein. 
As discussed above, Prencipe discloses a soluble zinc polyphosphate complex that reads on the complex of the instant claims is able to be made with organic zinc salts (col.3, ln.14-16). Yam discloses that zinc citrate is a salt that is suitable for use in personal care compositions, such as mouthwash, and suitable for use with polyphosphates (col.1, ln.20-25). Thus, one of ordinary skill in the art would have had found it prima facie obvious before the effective filing date of the instant invention to combine the cited claims of USPN 151 with the teachings of Prencipe and Yam and try using zinc citrate in lieu of the zinc lactate in the claims of USPN 151 as Prencipe discloses them as functionally equivalent in forming .

Conclusion
Claims 1-3 and 5-13 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616